Order entered August 1, 2017




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-16-01426-CR

                            RICHARD THOMAS ALFANO, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 416th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 416-83426-2015

                                             ORDER
        We REINSTATE this appeal.
        By order dated June 23, 2017, we abated this case for a hearing to determine why
appellant’s brief had not been filed. On July 28, 2017, appellant filed his brief, followed by a
motion to extend time for filing the same. In the interest of expediting the appeal and because
we have not received the trial court’s findings, we VACATE the June 23, 2017 order requiring
findings.
        We GRANT appellant’s July 28, 2017 motion and ORDER appellant’s brief filed as of
the date of this order.




                                                       /s/   LANA MYERS
                                                             JUSTICE